            Case 3:19-cv-00888-VAB Document 24 Filed 07/11/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

                           ELECTRONIC FILING ORDER

       The Court orders that the parties shall file all documents in this case

electronically. The following requirements are imposed:

       1.       Counsel must comply with all applicable Federal Rules of Civil Procedure,

                the District's Local Rules and the requirements set forth in the District's

                CM/ECF Policies and Procedures Manual, and any other rules and

                administrative procedures that implement the District's CM/ECF system.

       2.       Documents filed electronically must be filed in OCR text searchable PDF

                format.

       3.       Unless otherwise ordered, on the business day next following the day on

                which a document is filed electronically, counsel must provide Chambers

                with one paper

                copy of the following e-filed documents:

       Civil Cases: All pleadings (including briefs and exhibits) supporting or

opposing the following:

       a.      Applications for temporary restraining orders, preliminary
               injunctions or prejudgment remedies;
       b.      Dispositive motions (motions to dismiss or for summary judgment);
       c.      Requested jury instructions;
       d.      Compliance with Pretrial Orders;
       e.      Trial briefs, including proposed findings of fact and conclusions of
               law; and f. Any other filing requested by the court.


                                            /s/ Victor A. Bolden
                                            Victor A. Bolden
                                            United States District Judge
Rev 1/25/15
